Case 1:19-cv-10031-AT Document 37 Filed 06/16/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
HENRY TUCKER, ON BEHALF OF HIMSELF DOC #: ————
AND ALL OTHERS SIMILARLY SITUATED, DATE FILED: _ 6/16/2020 __
Plaintiff,
-against- 19 Civ. 10031 (AT)
C. & J. CLARK RETAIL, INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Defendant’s request to stay this action pending resolution of appeals in other cases raising
similar issues, ECF No. 36, is DENIED. The Clerk of Court is directed to terminate the motion at
ECF No. 36.

SO ORDERED.

Dated: June 16, 2020
New York, New York

Og-

ANALISA TORRES
United States District Judge

 
